Citation Nr: 0506463	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a right forearm 
injury.

4.  Entitlement to service connection for fainting spells.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from January 1992 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
The ROIC, in pertinent part, denied entitlement to service 
connection for bipolar disorder, PTSD, fainting spells, and a 
right forearm injury (claimed as gun backfire injury). 

The veteran presented oral testimony at a Travel Board 
hearing in January 2005 at the ROIC before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript is 
attached to the claims file.  

The issue of entitlement to service connection for bipolar 
disorder is addressed in the Remand portion of the decision 
below and is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


FINDINGS OF FACT

At the January 2005 hearing, prior to the promulgation of a 
decision in the appeal, the veteran submitted a written 
statement on VA Form 21-4138 withdrawing his appeal as to the 
issues of entitlement to service connection for PTSD, a right 
forearm injury, and for fainting spells.  As shown in the 
written transcript, the veteran acknowledged having withdrawn 
these issues.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for a right forearm injury have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for fainting spells have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2004).

The veteran filed a substantive appeal (VA Form 9) in January 
2003 on multiple issues, including entitlement to service 
connection for PTSD, a right forearm injury, and fainting 
spells.  At his Travel Board hearing in January 2005, the 
veteran submitted a statement on VA Form 21-4138 indicating 
that he wished to withdraw the appeal on the issues of 
entitlement to service connection for PTSD, a right forearm 
injury, and fainting spells.  The receipt of the withdrawal 
was acknowledged at the hearing and the veteran confirmed 
that the issues were withdrawn and only one issue remains on 
appeal.  A written transcript of the hearing is of record.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of entitlement to service connection for PTSD, 
a right forearm injury, and fainting spells and, hence, there 
remain no allegations of error of fact or law for appellate 
consideration on these issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to 
service connection for PTSD, a right forearm injury, and 
fainting spells and these issues are dismissed without 
prejudice.


ORDER

The appeal as to the issues of entitlement to service 
connection for PTSD, a right forearm injury, and fainting 
spells is dismissed.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002).  VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

Under VCAA, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The veteran testified at his Travel Board hearing in January 
2005 that he had been awarded Social Security Administration 
(SSA) disability benefits on the basis that he is 
unemployable due to his mental disorder.  Although he 
testified that the decision was based upon a psychiatric 
evaluation by Dr. H.P. that he believed was in the record, 
the copy of the SSA decision contained in the claims file and 
previously considered indicates other medical evidence that 
was considered, and mentions a mental illness history dating 
back to age 18.  Complete medical reports related to the SSA 
claim and award are not included in the present record, and 
may provide information pertinent to the veteran's claim.  
Therefore, the Board finds that additional development is 
required prior to final appellate review.  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
the duty to assist to include requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, these records must be obtained and associated 
with the claims file prior to final adjudication of the 
veteran's claim.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  After the RO secures any necessary 
identifying information from the veteran 
showing an award of SSA disability 
benefits, a request should be made to the 
SSA for documentation of the award and 
information and records which were relied 
upon in any disability determination.    

2.  The RO should then readjudicate the 
claim.  If it remains denied, the appellant 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


